Detailed Action 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claim 13 is cancelled, and claims 1-12 and 14-20 remain pending in the application in response to the applicant’s amendments to the rejections previously set forth in the Non-Final Office Action mailed May 5, 2022. 

Response to Arguments
Applicant's arguments filed August 5, 2022 have been fully considered but they are not persuasive. 
For claim 1 and 6, the applicant argues “Lukacs merely discloses “The lens can be used for focusing the acoustic energy.” …Indeed, Lukacs does not disclose or suggest the use of a mini-waveguide defined by the kerf cuts which affect the speed of sounds within the piezoelectric materials to be altered depending on the direction relative to a front surface of the lens” (see pg. 9, para. 1 of applicant’s remarks), and the examiner disagrees. Due to the 112(b) issues explained below, the examiner assumes focusing lens are used in order to have a speed of sound in the lens in a direction normal to a front surface of the lens greater than the speed of sound in the lens in a direction parallel with the front surface of the lens, as taught in Lukacs. 
For claim 16, the applicant argues “There is no teaching or suggestion within Li that would motivate a person of ordinary skill in the art to configure the ridges (which need not be of a consistent size, nor applied in a consistent manner) to ensure a consistent distance is maintained between other components of the device.” (see pg. 10, para. 1 of applicant’s remarks), and the examiner disagrees. The claim does not indicate how much distance must be between the rear surface of the lens and the uppermost matching layer. Li teaches where the ridges have a consistent distance of zero between the rear surface of the lens and the uppermost matching layer (see Fig. 3A). 

Claim Objections
Claim 14 objected to because of the following informalities: “The ultrasound transducer of claim 13” should be “The ultrasound transducer of claim 6”, since claim 13 is now cancelled.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 1, the limitation “wherein the lens and the one or more matching layers include filled kerf cuts that are aligned with the kerf cuts in the piezoelectric material to define a plurality of mini-waveguides configured to cause a speed of sound in the lens in a direction normal to a front surface of the lens is greater than the speed of sound in the lens in a direction parallel with the front surface of the lens” is indefinite. It is not clear how the combination of the lens, matching layers, piezoelectric material, and filled kerf cuts define the plurality of mini-waveguides to cause a speed of sound in the lens in a direction normal to a front surface of the lens is greater than the speed of sound in the lens in a direction parallel with the front surface of the lens. For the purpose of advancing prosecution, the examiner assumes focusing lens are used to define the waveguides in order to have a speed of sound in the lens in a direction normal to a front surface of the lens greater than the speed of sound in the lens in a direction parallel with the front surface of the lens. 
For claim 6, the limitation “a lens secured to the piezoelectric material through one or more matching layers, the one or more matching layers including filled kerf cuts that are aligned with the kerf cuts in the piezoelectric material to define a plurality of mini-waveguides” is indefinite. It is unclear how the combination of the lens, matching layers, piezoelectric material, and filled kerf cuts define the plurality of mini-waveguides. For the purpose of advancing prosecution, the examiner assumes focusing lens are used to define the waveguides.
For claim 16, the limitation “wherein the ridges are configured to maintain a consistent distance between the rear surface of the lens and the uppermost matching layer” is indefinite. It is unclear how “ridges” can have “consistent” distance between the rear surface of the lens and the uppermost matching layer, if the distance between the rear surface of the lens and the uppermost matching layer is the same across the entire width of the sheet, or if the distance between the rear surface of the lens and the uppermost matching layer is the same for each individual element. It is also unclear how much distance must be between the rear surface of the lens and the uppermost matching layer. For the purpose of advancing prosecution, the examiner assumes the ridges have a distance between the rear surface of the lens and the uppermost matching layer can be zero across the entire width of the sheet. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chaggares et al. (US 20140350407 A1, published November 27, 2014) in view of Lukacs et al. (US 20070222339 A1, published September 27, 2007), hereinafter referred to as Chaggares and Lukacs, respectively.
Regarding claim 1, Chaggares teaches a phased-array ultrasound transducer (Fig. 1, arrayed ultrasound transducer), comprising: 
a sheet of piezoelectric material having a coefficient of thermal expansion (Fig. 3; see para. 0046 — “The conductive frame 130 is designed to have a coefficient of thermal expansion that closely matches that of the transducer substrate 120. In an exemplary embodiment, in the case of a ceramic substrate, such as PZT [piezo transducer]...”); 
a frame surrounding an outer perimeter of the sheet of piezoelectric material (Fig. 1, conductive support frame 130 surrounding an array of ultrasound transducer elements 102 (made of piezoelectric material)), 
where the frame has a coefficient of thermal expansion that is similar to the coefficient of thermal expansion of the piezoelectric material (Fig. 3; see para. 0046 — “The conductive frame 130 is designed to have a coefficient of thermal expansion that closely matches that of the transducer substrate 120. In an exemplary embodiment, in the case of a ceramic substrate, such as PZT [piezo transducer]...”); 
wherein the sheet of piezoelectric material includes a number of kerf cuts that define a number of individual transducer elements (from Fig. 1, Proximal face of transducer substrate [equated to sheet of piezoelectric material] with parallel kerfs cut to form array elements); and 
a lens secured to the sheet of piezoelectric material through one or more matching layers (Fig. 15, lens 128 on top of transducer substrate 120 (sheet of piezoelectric material) via matching layer 126). 
Chaggares does not explicitly teach
a filling material between the frame and an outer perimeter of the sheet of piezoelectric material, and
wherein the lens and the one or more matching layers include filled kerf cuts that are aligned with the kerf cuts in the piezoelectric material to define a plurality of mini-waveguides configured to cause a speed of sound in the lens in a direction normal to a front surface of the lens is greater than the speed of sound in the lens in a direction parallel with the front surface of the lens.  
Whereas, Lukacs, in the same field of endeavor, teaches
a filling material between the frame and an outer perimeter of the sheet of piezoelectric material (Fig. 49; see para. 0212 — “...a ring enclosure 910 is mounted to a portion of the flex circuit. The mounted ring enclosure is configured to surround the array transducer and the glob top signal and ground wire bonds. The ring can then be filed with a backing material 912 to provide a backing layer of adequate thickness behind the formed PZT stack and to further protect the assembled transducer.” Filling material (backing material 912) between the frame (ring enclosure 910) and outer perimeter of the sheet of piezoelectric material (around the PZT stack)), and 
wherein the lens and the one or more matching layers include filled kerf cuts that are aligned with the kerf cuts in the piezoelectric material (Fig. 8, lens 302, kerf cuts through first matching layer 116, second matching layer 126, piezoelectric layer 106; see para. 0013 — “...a plurality of first and second kerf slots extending through a first and second matching layer, a piezoelectric layer, a dielectric layer, and into a lens and a backing layer.”; see col. 2, para. 0077 — “...the first and/or second kerf slots can also be filled with a liquid or a solid, such as, for example, a polymer.” Where aligning the kerf cuts of the lens and matching layer with the kerf cuts of the piezoelectric material is equated to the having the kerf cuts continuous through the lens, matching layer, and piezoelectric material)
to define a plurality of mini-waveguides configured to cause a speed of sound in the lens in a direction normal to a front surface of the lens is greater than the speed of sound in the lens in a direction parallel with the front surface of the lens (see para. 0107 — “The lens can be used for focusing the acoustic energy.” It is known that in order for the lens to focus acoustic energy at a focal point in a space away from the front surface of the lens, the speed of sound in the lens ina direction normal to a front surface of the lens must greater than the speed of sound in the lens in a direction parallel with the front surface of the lens in order have the resultant speed of sound in a direction more normal than parallel to the front surface of the lens (calculating the resultant vector of two vectors)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transducer, as disclosed in Chaggares, by including to the transducer a filling material between the frame and an outer perimeter of the sheet of piezoelectric material, and lens and the one or more matching layers with filled kerf cuts that are aligned with the kerf cuts in the piezoelectric material, as disclosed in Lukacs. One of ordinary skill in the art would have been motivated to make this modification in order to protect the assembled transducer, as taught in Lukacs (see para. 0212), and to electrically separate the transducer elements.

Regarding claim 6, Chaggares teaches an ultrasound transducer (Fig. 1, arrayed ultrasound transducer), comprising: 
a piezoelectric material having a coefficient of thermal expansion (Fig. 3; see para. 0046 — “The conductive frame 130 is designed to have a coefficient of thermal expansion that closely matches that of the transducer substrate 120. In an exemplary embodiment, in the case of a ceramic substrate, such as PZT [piezo transducer]...”); 
a frame surrounding an outer perimeter of the piezoelectric material (Fig. 1, conductive support frame 130 surrounding an array of ultrasound transducer elements 102 (made of piezoelectric material)), 
where the frame has a coefficient of thermal expansion that is similar to a coefficient of thermal expansion of the piezoelectric material (Fig. 3; see para. 0046 — “The conductive frame 130 is designed to have a coefficient of thermal expansion that closely matches that of the transducer substrate 120. In an exemplary embodiment, in the case of a ceramic substrate, such as PZT [piezo transducer]...”); 
wherein the piezoelectric material includes a number of kerf cuts that define a number of individual transducer elements (Fig. 1 — “Proximal face of transducer substrate [piezoelectric material] with parallel kerfs cut to form array elements”); and
a lens secured to the piezoelectric material through one or more matching layers (Fig. 15, lens 128 on top of transducer substrate 120 (piezoelectric material) via matching layer 126). 
Chaggares does not explicitly teach a filling material placed between the frame and an outer perimeter of the piezoelectric material, and
the one or more matching layers including filled kerf cuts that are aligned with the kerf cuts in the piezoelectric material to define a plurality of mini-waveguides 
Whereas, Lukacs, in the same field of endeavor, teaches 
a filling material between the frame and an outer perimeter of the piezoelectric material (Fig. 49; see para. 0212 — “...a ring enclosure 910 is mounted to a portion of the flex circuit. The mounted ring enclosure is configured to surround the array transducer and the glob top signal and ground wire bonds. The ring can then be filed with a backing material 912 to provide a backing layer of adequate thickness behind the formed PZT stack and to further protect the assembled transducer.” Filling material (backing material 912) between the frame (ring enclosure 910) and outer perimeter of the sheet of piezoelectric material (behind the PZT stack)), and 
the one or more matching layers including filled kerf cuts that are aligned with the kerf cuts in the piezoelectric material to define a plurality of mini-waveguides (Fig. 8, lens 302, kerf cuts through first matching layer 116, second matching layer 126, piezoelectric layer 106; see para. 0013 — “...a plurality of first and second kerf slots extending through a first and second matching layer, a piezoelectric layer, a dielectric layer, and into a lens and a backing layer.”; see col. 2, para. 0077 — “...the first and/or second kerf slots can also be filled with a liquid or a solid, such as, for example, a polymer.” Where aligning the kerf cuts of the lens and matching layer with the kerf cuts of the piezoelectric material is equated to the having the kerf cuts continuous through the lens, matching layer, and piezoelectric material).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transducer, as disclosed in Chaggares, by including to the transducer a filling material between the frame and an outer perimeter of the sheet of piezoelectric material, and lens and the one or more matching layers with filled kerf cuts that are aligned with the kerf cuts in the piezoelectric material, as disclosed in Lukacs. One of ordinary skill in the art would have been motivated to make this modification in order to protect the assembled transducer, as taught in Lukacs (see para. 0212), and to electrically separate the transducer elements.
Furthermore, regarding claim 7, Lukacs further teaches wherein the transducer elements extend for a width of the piezoelectric material such that the transducers elements have a first end and a second end engaging the filling material between the piezoelectric material and the frame (Fig. 49; see para. 0212 — “...a ring enclosure 910 is mounted to a portion of the flex circuit. The mounted ring enclosure is configured to surround the array transducer and the glob top signal and ground wire bonds. The ring can then be filed with a backing material 912 to provide a backing layer of adequate thickness behind the formed PZT stack and to further protect the assembled transducer.” transducer elements (PZT stack including piezoelectric material) engaging the filling material (backing material 912) between the piezoelectric material (PZT stack) and the frame (ring enclosure 910)). 
The motivation for claim 7 was shown previously in claim 6. 
Furthermore, regarding claim 8, Chaggares further teaches wherein the frame is made of alumina (see para. 0046 — “Other conductive materials such as graphite based materials, or plated ceramics could also be suitable so long as the CTE of the frame is closely matched to the transducer substrate over the expected thermal range.” Where alumina is a well-known ceramic, so the frame can be made of alumina). 
Furthermore, regarding claim 9, Chaggares further teaches wherein the frame is made of graphite (see para. 0046 — “Other conductive materials such as graphite based materials, or plated ceramics could also be suitable so long as the CTE of the frame is closely matched to the transducer substrate over the expected thermal range.”). 
Furthermore, regarding claim 10, Chaggares further teaches wherein the frame is made of molybdenum (see para. 0046 — “... molybdenum is chosen for the conductive frame...”). 
Furthermore, regarding claim 11, Chaggares further teaches wherein the frame is conductive (Fig. 1, conductive support frame) and 
Lukacs further teaches one or more spacing elements that maintain a gap between the transducer elements in the piezoelectric material and an inner edge of the frame in the area of the transducer elements (Fig. 49; see para. 0212 — “...a ring enclosure 910 is mounted to a portion of the flex circuit. The mounted ring enclosure is configured to surround the array transducer and the glob top signal and ground wire bonds. The ring can then be filed with a backing material 912 to provide a backing layer of adequate thickness behind the formed PZT stack and to further protect the assembled transducer.” Spacing element (backing material 912) maintaining a gap between the transducer elements (PZT stack) and an inner edge of the frame (ring enclosure 910)). 
Furthermore, regarding claim 12, Chaggares further teaches wherein 
the frame is non-conductive (see para. 0046 — “Other conductive materials such as graphite based materials, or plated ceramics could also be suitable so long as the CTE of the frame is closely matched to the transducer substrate over the expected thermal range.” Where alumina is a well-known ceramic, so the frame can be made of alumina) and 
includes one or more vias extending through the frame to form a conductive path from a common electrode on a distal side of the transducer elements to a proximal side of the transducer (Fig. 4, vias 124; see para. 0042 — “The ground plane located on the distal face of the transducer substrate is electrically connected to a conductive frame 130 (FIG. 3) by the plurality of conductive vias 124 located along the perimeter of the substrate 120...”). 
The motivation for claims 7 and 11 was shown previously in claim 6.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Chaggares in view of Lukacs, as applied to claim 1 above, and in further view of Chaggares et al. (US 20150173625 Aj, published June 25, 2015), hereinafter referred to as Chaggares ‘625. 
Regarding claim 2, Chaggares in view of Lukacs teaches all of the elements disclosed in claim 1 above. 
Chaggares in view of Lukacs does not explicitly teach wherein the lens is made of polybenzimidazole. 
Whereas, Chaggares ‘625, in the same field of endeavor, teaches wherein the lens is made of polybenzimidazole (see para. 0023 — “Polybenzimidazole (hereinafter “PBI) is one material that may be used to fabricate an acoustic lens...”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lens, as disclosed in Chaggares in view of Lukacs, by having the lens made out of polybenzimidazole, as disclosed in Chaggares ‘625. One of ordinary skill in the art would have been motivated to make this modification in order to disregard acoustic losses and allow for a larger selection of acoustic lens materials, as taught in Chaggares ‘625 (see para. 0021). 
Furthermore, regarding claim 3, Chaggares ‘625 further teaches the transducer having one or more matching layers on a front surface of the lens (Fig. 8, matching layer (optically reflective layer 840) on a front surface of the lens (lens layer 820); see para. 0046 — “The transducer 810 includes an optically reflective layer 840 (e.g., the optically reflective matching layer 740 of FIG. 7) positioned proximate (e.g., in front or on top of) an acoustic lens 820...”). 
The motivation for claim 3 was shown previously in claim 2.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chaggares in view of Lukacs and Chaggares ‘625, as applied to claim 3 above, and in further view of Frey (US 20080315723 A1, published December 25, 2008), hereinafter referred to as Frey. 
Regarding claim 4, Chaggares in view of Lukacs and Chaggares ‘625 teaches all of the elements disclosed in claim 3 above. 
Chaggares in view of Lukacs and Chaggares ‘625 teaches the transducer having one or more matching layers on a front surface of the lens, but does not explicitly teach wherein the kerf cuts in the one or more matching layers between the lens and the piezoelectric material extend through the one or more matching layers on the front surface of the lens. 
Whereas, Frey, in the same field of endeavor, teaches wherein the kerf cuts in the one or more matching layers between the lens and the piezoelectric material extend through the one or more matching layers on the front surface of the lens (see para. 0048 —“... multiple layers of transducer material as well as any number of different layers, such as matching layers, flex circuit layers, signal traces, electrodes, a lens and/or a backing block, are diced into at various depths for the first kerf width and the second kerf width.” Where the kerf cuts (dice) into any number of different layers, including matching layers, transducer material (piezoelectric material), and lens, so the kerf can cut into the transducer material, the matching layer between the transducer material and the lens, the lens, and the matching material on the front surface of the lens). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transducer, as disclosed in Chaggares in view of Lukacs and Chaggares ‘625, by having the kerf cuts in the one or more matching layers between the lens and the piezoelectric material extend through the one or more matching layers on the front surface of the lens, as disclosed in Frey. One of ordinary skill in the art would have been motivated to make this modification in order to further electrically separate the transducer elements.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chaggares in view of Lukacs, Chaggares ‘625, and Frey, as applied to claim 4 above, and in further views of Hossack et al. (US 5971925 A, published October 26, 1999), hereinafter referred to as Hossack. 
Regarding claim 5, Chaggares in view of Lukacs, Chaggares ‘625, and Frey teaches all of the elements disclosed in claim 4 above. 
Chaggares in view of Lukacs, Chaggares ‘625, and Frey teaches the lens and one or more matching layers on the front surface of the lens, but does not explicitly teach wherein the lens and one or more matching layers are radiused to define a focal length for the ultrasound transducer. 
Whereas, Hossack, in the same field of endeavor, teaches wherein the lens and one or more matching layers are radiused to define a focal length for the ultrasound transducer (Fig. 5, where the focusing lens 48 and acoustic matching layers 44, 46 have a radius of curvature; see col. 7, lines 23-29 — “In designing the transducer elements according to the present invention, it is desired to replicate the focusing effect of three elements of the prior art transducer shown in FIG. 4, namely the curvature of the front acoustic matching layer surface 70, the curvature 72 of the non-refracting layer 26 adjacent to front matching layer, and the curvature of the lens front surface 74. The compound focus effect of these three factors must equal a focus of 41.7 millimeters...” where the curvature of the lens and matching layer are related to the focal length of the transducer). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lens and one or more matching layers are radiused to define a focal length for the ultrasound transducer, as disclosed in Chaggares in view of Lukacs, Chaggares ‘625, and Frey, by having the lens and one or more matching layers radiused to define a focal length for the ultrasound transducer, as disclosed in Hossack. One of ordinary skill in the art would have been motivated to make this modification in order for the user to have a transducer with a predetermined focal length.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chaggares in view of Lukacs,
as applied to claim 6 above, and in further view of Sliwa, Jr. et al. (US 5297553 A, published March 29,
1994), hereinafter referred to as Sliwa, Jr.
Regarding claim 14, Chaggares in view of Lukacs teaches all of the elements disclosed in claim 6
above, and
Lukacs teaches having the kerf cuts in lens filled with a polymer (Fig. 8, kerf cuts 118,122 through
lens 302; see para. 0013 — “...a plurality of first and second kerf slots extending through a first and second
matching layer, a piezoelectric layer, a dielectric layer, and into a lens and a backing layer.”; see col. 2,
para. 0077 — “...the first and/or second kerf slots can also be filled with a liquid or a solid, such as, for
example, a polymer.”).
Chaggares in view of Lukacs does not explicitly teach where the kerf cuts are filled with silicone.
Whereas, Sliwa, Jr., in the same field of endeavor, teaches kerf cuts filled with silicone (see col. 4,
lines 60-62 — “...kerfs 5 to be optionally filled with an acoustically attenuative organic filler material such
as ecogel or an RTV silicone...”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of
the claimed invention to have modified the kerf cuts, as disclosed in Chaggares in view of Lukacs, by having
the kerf cuts filled with silicone, as disclosed in Sliwa, Jr. One of ordinary skill in the art would have been
motivated to make this modification in order to improve thermal heatsinking and electrical breakdown
functions of the transducer, as taught in Sliwa, Jr. (see col. 4, lines 59-68).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Chaggares in view of Li et al. (US 20140265728 A1, published September 18, 2014), hereinafter referred to as Li. 
ultrasound transducer, comprising: 
Regarding claim 16, Chaggares teaches an ultrasound transducer (Fig. 1, arrayed ultrasound transducer), comprising: 
a piezoelectric material including a number of kerf cuts that define a number of individual transducer elements (Fig. 1 — “Proximal face of transducer substrate [piezoelectric material] with parallel kerfs cut to form array elements”); and 
a lens secured to the piezoelectric material through one or more matching layers (Fig. 15, lens 128 on top of transducer substrate 120 (piezoelectric material) via matching layer 126; see para. 0041 — “...an acoustic stack typically consisting of one or more matching layers and a lens.”), 
wherein the one or more matching layers include an uppermost matching layer that joins to the lens (Fig. 15, lens 128 on top of transducer substrate 120 (piezoelectric material) via matching layer 126; see para. 0041 — “...an acoustic stack typically consisting of one or more matching layers and a lens.” Where the uppermost matching layer in the acoustic stack joins to the lens). 
Chaggares does not explicitly teach wherein the uppermost matching layer includes a plurality of ridges on an outer surface thereof, wherein the ridges are configured to maintain a consistent distance (of zero) between the rear surface of the lens and the uppermost matching layer.
Whereas, Li, in the same field of endeavor, teaches wherein the one or more matching layers include an uppermost matching layer that joins to the lens and wherein the uppermost matching layer includes a plurality of ridges on an outer surface thereof, wherein the ridges are configured to maintain a consistent distance (of zero) between the rear surface of the lens and the uppermost matching layer (Fig. 3A, second layer (uppermost matching layer) and first layer 320 (lens), where the uppermost matching layer is the matching layer joined (zero distance) to the lens; see para. 0018 — “...the first layer 220 can be made from, for example, any material suitable for matching layers known in the art...”; see para. 0019 — “The second layer 224 may be made from any lens material...”; see para. 0025 —“A textured surface 325 of the second layer 324 overlies and/or contacts atop surface 321 of the first layer 320, and includes a plurality of grooves 322 and a plurality of ridges 323. The ridges 323 are configured to extend into a portion of the thickness of the first layer 320.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the uppermost matching layer and lens, as disclosed in Chaggares, by having the matching layer include a plurality of ridges on an outer surface thereof that support the lens across the outer surface of the matching layer, as disclosed in Li. One of ordinary skill in the art would have been motivated to make this modification in order to improve adhesion between the matching layer and lens, as taught in Li (see para. 0026). 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Chaggares in view of Li, as applied to claim 16 above, and in further view of Lee et al. (US 5792058 A, published August 11, 1998), hereinafter referred to as Lee. 
Regarding claim 17, Chaggares in view of Li teaches all of the elements disclosed in claim 16 above. 
Chaggares in view of Li teaches having ridges in the uppermost matching layer, does not explicitly teach wherein the ridges in the uppermost matching layer are formed between filled kerf cuts in the uppermost matching layer. 
Whereas, Lee, in the same field of endeavor, teaches wherein the ridges in the uppermost matching layer are formed between filled kerf cuts in the uppermost matching layer (Fig. 12, curved surfaces (ridges) of the transducer elements (includes matching layer) between the kerfs 226; Fig. 1A; see col. 4—“In addition, one or more acoustic matching layers 20 may be disposed over the piezoelectric layer 18...”; see col. 12, lines 45-46 — “...the bending kerfs 226, which will be filled with a polymer...”; see col. 12, lines 66-67 — “Of course one or more curved matching layers not shown may be disposed on the front portion 212 of transducer element 200.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ridges in the uppermost matching layer, as disclosed in Chaggares in view of Li, by having the ridges in the uppermost matching layer formed between filled kerf cuts in the uppermost matching layer, as disclosed in Lee. 
One of ordinary skill in the art would have been motivated to make this modification in order to enhance the acoustic output and performance of the transducer array, as taught in Lee (see col. 12, lines 45-53). 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Chaggares in view of Li, as applied to claim 16 above, and in further view of Itsumi et al. (WO 2011033666 A1, published March 24, 2011), hereinafter referred to as Itsumi. 
Regarding claim 18, Chaggares in view of Li teaches all of the elements disclosed in claim 16 above. 
Chaggares in view of Li does not explicitly teach wherein the uppermost matching layer is formed with an epoxy, and wherein the lens is bonded to the uppermost matching layer with the same epoxy. 
Whereas, Itsumi, in the same field of endeavor, teaches wherein the uppermost matching layer is formed with an epoxy, and wherein the lens is bonded to the uppermost matching layer with the same epoxy (see pg. 13, para. 2 — “...the second acoustic matching layer made of polyethylene resin and the acoustic lens made of silicone rubber are bonded and fixed to the grounding FPC (flexible printed circuit) with an epoxy resin adhesive layer and a silicone rubber adhesive layer, respectively...”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the uppermost matching layer and lens, as disclosed in Chaggares in view of Li, by having the uppermost matching layer formed with an epoxy, and the lens bonded to the uppermost matching layer with the same epoxy, as disclosed in Itsumi. One of ordinary skill in the art would have been motivated to make this modification in order to cure the matching layer and bonding layer between the matching layer and the lens at the same temperature.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Chaggares in view of Li, as applied to claim 16 above, and in further view of Chaggares ‘625.
Regarding claim 19, Chaggares in view of Li teaches all of the elements disclosed in claim 16 above. 
Chaggares in view of Li does not explicitly teach wherein the lens is made of polybenzimidazole. 
Whereas, Chaggares ‘625, in the same field of endeavor, teaches wherein the lens is made of polybenzimidazole (see para. 0023 — “Polybenzimidazole (hereinafter “PBI) is one material that may be used to fabricate an acoustic lens...”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lens, as disclosed in Chaggares in view of Li, by having the lens made out of polybenzimidazole, as disclosed in Chaggares ‘625. One of ordinary skill in the art would have been motivated to make this modification in order to disregard acoustic losses and allow for a larger selection of acoustic lens materials, as taught in Chaggares ‘625 (see para. 0021). 

Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chaggares in view of Li and Chaggares ‘625, as applied to claim 19 above, and in further view of Lukacs.
Regarding claim 15, Chaggares in view of Li and Chaggares ‘625 teaches all of the elements disclosed in claim 19 above. 
Chaggares in view of Li and Chaggares ‘625 does not explicitly teach one or more matching layers on the lens that include kerf cuts that align with the kerf cuts that define the individual transducer elements in the piezoelectric material. 
Whereas, Lukacs, in the same field of endeavor, teaches one or more matching layers on the lens that include kerf cuts that align with the kerf cuts that define the individual transducer elements in the piezoelectric material (Fig. 8, kerf cuts through first matching layer 116, second matching layer 126, piezoelectric layer 106, and lens 302, defining individual elements; see para. 0013 — “...a plurality of first and second kerf slots extending through a first and second matching layer, a piezoelectric layer, a dielectric layer, and into a lens and a backing layer.” Where aligning the kerf cuts of the lens and matching layer with the kerf cuts of the piezoelectric material is equated to the having the kerf cuts continuous through the lens, matching layer, and piezoelectric material). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the matching layers and lens, as disclosed in Chaggares in view of Li and Chaggares ‘625, by having one or more matching layers on the lens that include kerf cuts that align with the kerf cuts that define the individual transducer elements in the piezoelectric material, as disclosed in Lukacs. One of ordinary skill in the art would have been motivated to make this modification in order to electrically separate the transducer elements. 
Furthermore, regarding claim 20, Lukacs further teaches wherein the lens includes a number of kerf cuts that are aligned with kerf cuts in the one or more matching layers and the kerf cuts in the piezoelectric material (Fig. 8, kerf cuts through first matching layer 116, second matching layer 126, piezoelectric layer 106, and lens 302, defining individual elements; see para. 0013 — “...a plurality of first and second kerf slots extending through a first and second matching layer, a piezoelectric layer, a dielectric layer, and into a lens and a backing layer.” Where aligning the kerf cuts of the lens and matching layer with the kerf cuts of the piezoelectric material is equated to the having the kerf cuts continuous through the lens, matching layer, and piezoelectric material). 
The motivation for claim 20 was shown previously in claim 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Saito (US 20100066207 A1, published March 18, 2010) discloses an ultrasound transducer where the configuration of the acoustic matching layer is used in which the shape of the insulating/semi-conductive member and conductive member variably changes in relation to the thickness direction of the sheet. 
Pell, Jr. (US 4326418 A, published April 27, 1982) discloses an ultrasound transducer where steps of the matching layer are joined to the lens. 
Okuda (US 20150011881 A1, published January 8, 2015) discloses an ultrasound transducer where the acoustic lens is on top of the uppermost matching layer, and the bottom most matching layer is on top of the piezoelectric device. 
Sato (US 20170172543 A1, published June 22, 2017) discloses an ultrasound transducer where the steps of the uppermost matching layer are joined to the lens. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.C./Examiner, Art Unit 3793    

/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793